                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


DON FAIRFAX, Individually and on
Behalf of All Others Similarly Situated,

                      Plaintiff(s),

       v.                                                   Case No.: 2:16-cv-680
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Jolson
HOGAN TRANSPORTATION
EQUIPMENT, INC., et al.,

                      Defendants.

                                               ORDER

       This matter is before the Court on the Joint Motion for Approval of FLSA Collective Action

Settlement and Dismissal with Prejudice filed by the parties on February 8, 2019 (ECF No. 82). The

parties have also submitted a detailed Memorandum in Support of their Joint Motion (ECF No. 84).

Further, Plaintiffs have submitted an Unopposed Motion for Approval of Attorneys’ Fees and Costs

(ECF No. 83).

       After careful consideration of this matter, and for good cause shown, the parties’ Joint Motion

for Approval of FLSA Collective Action Settlement is hereby GRANTED. Additionally, Plaintiff’s

Unopposed Motion for Approval of Attorneys’ Fees and Costs is GRANTED. Plaintiffs’ Counsel is

hereby awarded $100,000.00 in attorneys’ fees and reimbursement for expenses of $1,975.16, for a total

award of $101,975.16.

       The Clerk shall REMOVE Documents 82 and 83 from the Court’s pending motions list. The

Clerk shall enter final judgment and dismiss this case with prejudice.


                IT IS SO ORDERED.

                                                     __/s/ George C. Smith     ___
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
